Motion for leave to appeal to the Court of Appeals. The application to the Appellate Division is treated as an application to Hon. O. Byron Brewster, a Justice thereof, pursuant to the provisions of section 520 of the Code of Criminal Procedure. Such application is denied by Mr. Justice Brewster upon the ground that the application is not made within thirty days of the entry of the order. (Code Grim. Pro., § 521, as amd. by L. 1946, eh. 942; People V. Gefjin, 245 N. Y. 75.) [See 270 App. Div. 1067.]